DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 9/7/2022 have been entered. Claims 40-41 have been added. Claims 12, 17-21, 23-27, 29-36, and 39-41 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group II, drawn to a method of using a product, in the reply filed on 7/25/2018 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 12, 17-18, 20-21, 23-25, 27, 29-32, 34 and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Quinn et al (1997, U.S. Patent 5,695,996) in view Kimura et al (2008, Lab Chip, 8, 741-746), of Wei et al (2006, Biomed Microdevices, 8: 65–71; reference U), Lii (2008, Analytical Chemistry 80(10): 3640-3647; reference V), Gomez-Sjoberg et al (2007, Anal. Chem., 79, 8557-8563) and Guidry et al (2002, Methods in Molecular Biology, 188:85-98).
Regarding claims 12, 21, 27 and 40, Quinn teaches a method comprising providing an artificial organ system comprising an endothelial cell layer, an epithelial cell layer and an artificial microporous membrane disposed between and in direct contact with the endothelial cell layer and epithelial cell layer such that the membrane has an endothelial side and an epithelial side, and wherein the system is located within a vessel (see col. 2, lines 42-48). Regarding claims 12, 21, 27 and 40, Quinn teaches the membrane comprising the layer of cells is in a fluid culture medium with sufficient space below and above the membrane (see col. 4, lines 45-60). Regarding claim 20, Quinn teaches that the effect of chemical substances and pathogens on the cells in the system can be observed using a microscope (see col. 3 lines 1-46). Regarding claim 39, Quinn teaches that the membrane can also be coated on one or both sides with a biocompatible material to facilitate adhesion of cells to the membrane surfaces (see col. 4 lines 37-44). 
Quinn does not teach the specifics of the device, such that it has two microchannels on either side of the membrane with ports, or that two devices are connected for multiple fluid flow (claims 12, 17, 21, 23-24, 27, 29-31, 34 and 39-40). Quinn does not teach using lung cells (18, 25, 32 and 41). 
Kimura teaches an integrated microfluidic system for long-term perfusion culture and on-line monitoring of tissue models (see title and abstract). Regarding claims 12, 21, 27 and 40, Kimura teaches the microfluidic system comprises two vertical microchannels separated by a semipermeable membrane on which the cells are cultivated (see col. 2 on page 741 and Figure 1). Regarding claims 12, 18, 21, 25, 27, 32, and 40-41 Kimura teaches that the device can be used with different types of cells, therefore multiple devices would be used for multiple cell types, and Kimura provides an example wherein lung cells are used (see col. 1 on page 746). Regarding claims 12, 17, 21, 23-24, 27, 30-31 and 40, Kimura teaches the microchannels are each individually connected to both an exchange port (first port) and a micropump (second port) to allow for control of media flow and exchange, all of which open to the outside of the microchannels (see Figure 1). Regarding claims 12, 21, 27 and 40, Kimura teaches the media flow results in a culture system that mimics the cells in vivo characteristics over a period of two weeks (see abstract and col. 2 on page 741). Regarding claim 20, Kimura also teaches taking microscope images over time (see Figures 6-7).
	Regarding claims 12, 17, 21, 23-24, 27, 29-31 and 40, Wei teaches a system for measuring chemical communication between two cell types comprising culturing each of the cell types in a different microchannel, and directing the fluid flow from one microchannel to the other microchannel (see abstract and Scheme 1) reads on serially coupling.
Lii is drawn to microfluidic systems that are useful in studies of coculture of two cell types, wherein rapid control of 3D cellular microenvironments is desired (see abstract and page 3640). Regarding claims 12, 17, 21, 23-24, 27, 29-31 and 40, Lii teaches that the microfluidic systems use valves to control the pathway by which fluid is flowed to each microchamber (see abstract). Regarding claims 12, 21, 27 and 40, Lii teaches their array microfluidic design with each chamber separated by valves provides real-time and individually addressable control of the flow throw each of chambers and the connections between neighboring chambers, and that the interconnecting pathways that connect the cell chambers can be modified independently and in real time (see pages 3640, 3644, and 3647). Regarding claims 12, 21 and 27, Lii teaches a parallel configuration with multiple fluid inputs (see page 3642).
Regarding claims 12, 21, 27, 34 and 40, Gomez-Sjoberg teaches that it is beneficial to have the ability to have specific media formulations in individual chambers in microfluidic devices such that the media in each chamber can be specifically controlled to optimize the needs of the cells in each chamber, including changes in cell density (see abstract). Regarding claims 12, 21, 27, 34 and 40, Gomez-Sjoberg teaches using a multiplex system to control media feed, and Gomez-Sjoberg teaches the system has multiple inputs with a multiplexer to individually formulate the composition of reagents fed to each chamber and teaches it can be useful to change the components of the media using this system (see page 5885).
Regarding claims 12, 21, 27 and 40, Guidry teaches that the media for culture of endothelial cells is different than the media for culture of epithelial cells (see pages 86 and 87).
It would have been obvious to combine Quinn with Kimura to use lung cells in Quinn’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using lung cells in Quinn’s method because Kimura teaches lung cells can be cultured on membranes in fluid flow culture devices. The skilled artisan would have been motivated to use lung cells in Quinn’s method because Kimura teaches different cell types can be modeled on the device.
It would have been obvious to combine Quinn with Kimura, Wei, Lii, Gomez-Sjoberg and Guidry to use Kimura’s microfluidic organ mimic chambers fluidically connected to second chambers with Wei and Lii’s connection parameters and Gomez-Sjoberg’s multiplexer to allow for controlled fluid flow in each chamber to model Quinn’s organ mimic culture. A person of ordinary skill in the art would have had a reasonable expectation of success in using the microfluidic organ mimic chambers fluidically connected to second chambers to model Quinn’s organ mimic culture because Kimura teaches the chambers are suitable for organic mimic cultures wherein cells are adhered to a membrane within the chamber, Wei and Lii teaches that multiple chambers can be connected for controlled fluid inputs into each chamber while Guidry teaches that the media for culture of endothelial cells is different than the media for culture of epithelial cells and therefore provides motivation to flow endothelial fluid media through the endothelial cell chambers and epithelial fluid media through the epithelial chambers. Additionally, Wei teaches the chambers can be connected either serially or and Lii further shows connections in parallel. Furthermore, a person of ordinary skill in the art would have had a reasonable expectation of success in specifically connecting chambers with the same cell types, including the endothelial chambers of the first and second devices, because Wei teaches that multiple microscale cell cultures can be connected such that the fluid moves from the first chamber to the next, and Gomez-Sjoberg also teaches the system can be used with multiple fluid components. A person of ordinary skill in the art would have also had a reasonable expectation of success in using a multiplexer to introduce media specialized for the cells cultured in each chamber directly to each chamber, such as providing separate media formulations into each of the epithelial chambers and into the endothelial chamber, because Gomez-Sjoberg specifically highlights that multiplexers can be used to provide different media into each chamber, and can be controlled to change the media in a microfluidic system,  and Guidry teaches that the media for culture of endothelial cells is different than the media for culture of epithelial cells. The skilled artisan would have been motivated to use Kimura’s microfluidic organ mimic chambers fluidically connected to second chambers to model Quinn’s organ mimic culture because it would allow the artisan to examine several tissue models on one fluidic system and to control the fluid flowing into each region of the device. The skilled artisan would have been motivated to specifically connected chambers with the same cell types, including the endothelial chambers of the first and second devices, because Wei and Lii establishe that these set ups for fluid flow are useful studies of coculture of two cell types. The skilled artisan would have also been motivated to use a multiplexer to introduce media specialized for the cells cultured in each chamber directly to each chamber, such as providing separate media formulations into each of the epithelial chambers and into the endothelial chamber, because Gomez-Sjoberg teaches that it is beneficial to have the ability to have specific media formulations in individual chambers of microfluidic devices so that the media in each chamber can be specifically controlled to optimize the needs of the cells in each chamber, including changes in cell density (reads on third fluid), and Guidry teaches that the media for culture of endothelial cells is different than the media for culture of epithelial cells (reads on first and second fluid).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 19, 26, 33 and 35-36 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn et al (1997, U.S. Patent 5,695,996) in view Kimura et al (2008, Lab Chip, 8, 741-746), of Wei et al (2006, Biomed Microdevices, 8: 65–71), Lii (2008, Analytical Chemistry 80(10): 3640-3647), Gomez-Sjoberg et al (2007, Anal. Chem., 79, 8557-8563) and Guidry et al (2002, Methods in Molecular Biology, 188:85-98) as applied to claims 12, 17-18, 20-21, 23-25, 27, 29-32, 34 and 39 above, and further in view of Toner et al (2004, U.S. Patent 6,759,245).
The teachings of Quinn, Kimura, Wei, Lii, Gomez-Sjoberg and Guidry are discussed and relied upon above. 
Quinn, Kimura, Wei, Lii, Gomez-Sjoberg and Guidry do not teach using cells from the liver on one of the devices or that the epithelial cells secrete a protein into the flowing fluid.
Regarding claims 19, 26, 33, and 35-36, Toner teaches flow-through cell culturing devices used to culture cells, including hepatocytes (liver epithelial cells), with high levels of cell organ functions (see abstract). Regarding claims 19, 26, 33, and 35-36, Toner teaches it can be useful to include liver endothelial cells in co-culture with the hepatocytes (see col. 20 lines 40-50). Regarding claim 35, Toner teaches semi-porous membrane can be selected to allow passage of secreted proteins in flowing fluid and Toner teaches epithelial cells secrete proteins (see Figure 16 and col. 16 lines 49-56).
It would have been obvious to combine Quinn, Kimura, Wei, Lii, and Gomez-Sjoberg with Toner to use hepatocytes and endothelial liver cells on the microfluidic devices, and use a membrane that allows for secreted proteins to pass through. A person of ordinary skill in the art would have had a reasonable expectation of success in hepatocytes and endothelial liver cells on the microfluidic devices, and use a membrane that allows for secreted proteins to pass through because Toner teaches hepatocytes can be cultured on membranes and co-cultured with liver endothelial cells in fluid flow culture devices, and membranes that allow secreted proteins to pass can be used. The skilled artisan would have been motivated to use hepatocytes and endothelial liver cells on the microfluidic devices, and use a membrane that allows for secreted proteins to pass through because Kimura teaches different cell types can be modeled on the device and a membrane that allows for secreted proteins to pass would help to replicate an endogenous environment for the cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
Applicant highlights the limitations wherein the microchannels of the first and second microfluidic devices are serially coupled. Applicant then points to the previously filed Declaration by Levner, the licensee of the instant application, wherein Levner provides their opinion that that the previously cited Baxter reference does not teach these limitations. However, as discussed above, the newly cited Wei teaches a system for measuring chemical communication between two cell types comprising culturing each of the cell types in a different microchannel, and directing the fluid flow from one microchannel to the other microchannel. This teaching reads on serially coupling. Additionally, the newly cited Lii reference is drawn to microfluidic systems that are useful in studies of coculture of two cell types, wherein rapid control of 3D cellular microenvironments is desired and Lii teaches that the microfluidic systems use valves to control the pathway by which fluid is flowed to each microchamber. Lii further teaches their array microfluidic design with each chamber separated by valves provides real-time and individually addressable control of the flow throw each of chambers and the connections between neighboring chambers, and that the interconnecting pathways that connect the cell chambers can be modified independently and in real time, and Lii teaches a parallel configuration with multiple fluid inputs. Therefore each of the features applicant alleges are lacking in the previously cited Baxter reference are taught in Wei and Lii. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A MCNEIL/Examiner, Art Unit 1653